Citation Nr: 1527236	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for transient ischemic attacks.  

3.  Entitlement to service connection for gastroesophageal reflex disease.  

4.  Entitlement to service connection for burned skin of the groin area and tinea cruris.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an initial compensable evaluation for venereal warts.  

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  He also had service with the National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Most recently, in January 2012, the Board reopened the claim of entitlement to service connection for hypertension and remanded the issues reflected on the cover page for additional development.  In addition to those issues, the January 2012 Board decision remanded claims of entitlement to service connection for a left leg disability, depression, and ischemic heart disease.  The claims of entitlement to service connection for a left leg disability and depression were subsequently granted in April 2012 and July 2013, and are no longer before the Board.  The claim of entitlement to service connection for ischemic heart disease was remanded for the issuance of a statement of the case and the Veteran was informed that the issue would only be returned to the Board for further appellate consideration if an appeal was timely perfected.  A statement of the case was issued in January 2014, and no substantive appeal was filed.  Therefore, this issue is not before the Board.  

The Veteran has also submitted a claim of entitlement to service connection for glaucoma.  A June 2015 deferred rating decision indicates that the RO is in the process of determining the status of that claim and undertaking further development.  The issue is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Veteran and his spouse testified before a Decision Review Officer in August 2008 and August 2010.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the RO sent the Veteran a letter informing him that his appeal was being certified to the Board and that he had 90 days in which to request a hearing.  In November 2014, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in which he requested a Board hearing at a local VA office before a member of the Board and made a statement regarding glaucoma.  The Board sought clarification as to whether the Veteran was requesting a hearing as to all issues on appeal, and in June 2015, the Veteran's representative responded that he was requesting a Travel Board hearing as to all issues on appeal.  Remand is therefore necessary to schedule a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







